Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered January 13, 1995, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in refusing to give a justification charge with respect to the circumstances under which non-deadly physical force could be used (see, e.g., People v Parham, 238 AD2d 446; cf., People v Ogodor, 207 AD2d 461; People v Jones, 148 AD2d 547).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.